Citation Nr: 1642877	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to March 11, 2016 and in excess of 60 percent thereafter, for coronary artery disease (CAD), status post coronary artery bypass graft (CABG).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2015.  This matter was originally on appeal from rating decisions dated in January 2012 and December 2012 of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 11, 2016, the Veteran's CAD, status post CABG, was not productive of more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  Since March 11, 2016, the Veteran's CAD, status post CABG, has not been productive of chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.



CONCLUSIONS OF LAW

1.  Prior to March 11, 2016, the criteria for an initial evaluation in excess of 30 percent for the Veteran's CAD, status post CABG, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2015).

2.  Since March 11, 2016, the criteria for an evaluation in excess of 60 percent for the Veteran's CAD, status post CABG, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7017.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's September 2015 Remand, the Appeals Management Center (AMC) obtained all identified outstanding medical records, scheduled the Veteran for an examination to determine the current severity of his CAD, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2015 Remand as to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of the adjudication of these issues.  38 C.F.R. § 3.159(c).
Increased Rating

The Veteran's CAD, status post CABG, is rated as 30 percent prior to March 11, 2016, and 60 percent disabling beginning March 11, 2016, under 38 C.F.R. §§ 4.104, 4.118, Code 7017. 

Under 38 C.F.R. § 4.104, Code 7017, for coronary artery disease status post coronary bypass surgery, a 10 percent rating is warranted when a workload greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  

A 30 percent rating is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram or X-ray.  

A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted for 3 months following hospital admission for coronary bypass surgery.  38 C.F.R. § 4.104, Code 7017. 

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the veteran. 38 C.F.R. § 4.104.

Service connection for supraventricular arrhythmia was granted in a March 2016 Decision Review Officer Decision, and a 30 percent evaluation was assigned effective March 11, 2016.  As no disagreement with the assignment of the disability evaluation or the effective date has been received for service-connected arrhythmia, the Board will restrict its analysis to the issue of an increased evaluation for CAD.  

Private medical records from Mercy Medical Center include an October 2011 echocardiogram which noted left atrial enlargement, trace mitral regurgitation, mild tricuspid regurgitation, normal left ventricular systolic function with ejection fraction of 55 percent, and abnormal diastolic dysfunction.  Hospital discharge summary noted that the Veteran was admitted with a diagnosis of increasing substernal discomfort.  He had a catheterization study which showed a 70 percent complex mobile blockage with 30 mmHg gradient over the right iliac artery, multiple coronary artery blockages, and stenosis.  0

The Veteran underwent VA examination in December 2011 at which time he reported that coronary stents were placed mid circumflex on October 31, 2011.  The Veteran reported that he was able to perform daily activities such as dressing and grooming and able to perform inside chores such as vacuuming, walking up and down stair without chest pain.  The Veteran reported that he did no outside chores and he was able to exercise, walking 200 yards, three times weekly.  The examiner noted no evidence of congestive heart failure.  In January 2012, the claims file was reviewed by a VA physician who noted that 2005 medical records showed that the Veteran was asymptomatic and was not on any medications for heart disease.  The examiner determined, therefore, that estimated METS level for CAD was greater than 10.  

The Veteran underwent VA examination in June 2012.  The examiner noted no evidence of congestive heart failure.  Echocardiogram revealed an ejection fraction of 55 percent.  A diagnostic exercise test was not conducted; the examiner noted that the Veteran denied experiencing symptoms of dyspnea, fatigue, angina, dizziness, and syncope with any level of physical activity.  The examiner noted that the Veteran was physically limited due to leg claudication, a separate medical condition, and that a functional METS would underestimate his cardiac status due to coronary artery disease.  The VA examiner stated that the best estimate of the Veteran's heart function was an estimated cardiac METS of greater than 5 and less than 7, based on no history of heart failure, normal ejection fraction, use of nitrates, and left ventricular hypertrophy (LVH).   

Social Security Administration (SSA) records indicate that February 2012 findings of fact and analysis of evidence noted that the Veteran cared for a pet, had no problems sleeping or problems with personal care, and that could cook "sometimes."  The Veteran was noted to do weekly outside chores, go outside daily, drive, shop, have hobbies such as working with horses, and socialize.  He had problems lifting, squatting, bending, standing, reaching, walking, kneeling, and climbing stairs.       

The Veteran underwent VA examination in May 2013.  The examiner noted no evidence of congestive heart failure.  The Veteran reported that he could do activities such as horseback riding and lifting 40 to 50 lbs.  Exercise METs testing was not completed.  The examiner noted that the Veteran's METs as estimated by his physician were around 5; however, as he could do those activities noted, it was found that his METS were at least 6.  The examiner noted that the Veteran's most recent echocardiogram showed a normal ejection fraction, so his METS limitation was most likely due, at least partly, from his continued tobacco use.  The examiner noted that with the Veteran's reports of fatigue and angina, METs of more than 5 to 7 was consistent with activities such as golfing (without cart), mowing law (push mower), and heavy yard work (digging).  

In July 2013, the Veteran was seen for follow up for CAD at Mason City Clinic Heart Center at which time he complained of some marked dyspnea on exertion.  It was noted that the Veteran had severe back pain that limited his activities and also his shortness of breath which he stated had worsened.  The Veteran denied any chest pain, arm pain, or jaw pain.  The Veteran stated that due to his back pain, he could not do any significant activity to reduce the pain.  Prior to that, he did have some chest pain on exertion.  He denied any nausea, diaphoresis, and palpitations.  Electrocardiogram showed atrial flutter with two to one conduction.  The provider noted that the plan was to admit the Veteran to the hospital, anticoagulate him, and do a transesophageal echocardiogram (TEE) cardioversion, and perhaps drug therapy depending on his ejection fraction.  The provider noted that the Veteran had marked dyspnea on exertion perhaps related to his arrhythmia or CAD or a combination of both.  The provider stated that due to the dyspnea, the Veteran was unable to do any type of work or activity at that time.  The provider noted that the Veteran had severe back discomfort which markedly limited his activities so it was difficult to evaluate his cardiac standpoint.

Private medical records from Mercy Medical Center includes a July 2013 transthoracic echocardiogram which showed normal left ventricular chamber size and function, estimated ejection fraction greater than 55 percent, severe left atrial enlargement, type 2 diastolic dysfunction, mild tricuspid regurgitation, trace mitral regurgitation, mild pulmonary hypertension, and right ventricular systolic pressure was 37 mmHg.  The Veteran presented to the Emergency Room in January 2014 with complaints of his heart racing.  He was diagnosed as having atrial fibrillation, and when his symptoms improved, he was discharged to home.  

The Veteran underwent VA examination in November 2014 at which time he reported symptoms of dizziness with going from a sitting to standing position, fatigue, and dyspnea.  The examiner noted no evidence of congestive heart failure.   Exercise METs testing was not completed.  The examiner noted that with the Veteran's reports of dyspnea and fatigue, METs of more than 5 to 7 was consistent with activities such as golfing, mowing law, and heavy yard work.  The examiner noted that the Veteran's METs level limitation was not due solely to the heart condition but also to chronic back pain and chronic tobacco use but that it was not possible to accurately estimate the percentage for each medical condition.    

The Veteran underwent VA examination on March 11, 2016, at which time he reported a worsening shortness of breath since the prior fall.  He noted that when walking a half block, he had to stop due to claudication and shortness of breath.  The Veteran denied chest discomfort, edema, palpitations since August 2015, syncope, orthopnea, and PND.  The examiner noted no congestive heart failure.  Echocardiogram revealed left ventricular ejection fraction of 55 percent.  Exercise METs testing was not completed.  The examiner noted that with the Veteran's reports of dyspnea, fatigue, and dizziness, METs of more than 3 to 5 was consistent with activities such as light yard work (weeding), mowing law (power mower), and brisk walking (4 mph).  The examiner further opined that the METs level limitation was solely due to the Veteran's heart condition.  The examiner noted that the Veteran likely underestimated actual functional capacity and noted that left ventricular ejection fraction was the most reliable indicator of current cardiac function.

Because there is no evidence that METs were 5 or less, that the Veteran had congestive heart failure, or any evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent at any time during the appeal period prior to March 11, 2016, a rating of greater than 30 percent cannot granted during this period.

Because there is no evidence that METs were 3 or less, that the Veteran has chronic congestive heart failure, or any evidence of left ventricular dysfunction with an ejection fraction of  less than 30 percent at any time during the appeal period since March 11, 2016, a rating of greater than 60 percent cannot granted during this period.

The Board recognizes the severity of the Veteran symptoms, and that symptoms on physical exertion included dizziness, shortness of breath, and angina. However, when considering the totality of the Veteran's disability picture during the period on appeal, the Board finds that symptoms simply were not totally disabling, warranting a 100 percent rating as contemplated by the rating criteria.

Thus, during the various periods on appeal, the Board finds that at no time has an evaluation higher than that already assigned been warranted.  In contemplating the rating on appeal, the Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected disability where applicable.  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Having considered whether a higher evaluation may be warranted under an alternative Diagnostic Code at any time, the Board finds that one is not.

The discussion above reflects that the symptoms of the Veteran's cardiac disability are contemplated by the applicable rating criteria.  Here the schedular rating criteria used to rate the Veteran's CAD reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability based on the presence or lack of specific cardiac disorders such as congestive heart failure as well as a holistic assessment of the Veteran capacity to function through the use of METs scores. Thus, the demonstrated manifestations; namely the lack of the noted clinical disorders, and the reduction of capacity to participate in physical activity are contemplated by the provisions of the rating schedule.  As such, the effects of his disability, including dyspnea, fatigue, and dizziness as well as his diminished capacity to participate in physical activity, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent prior to March 11, 2016, and in excess of 60 percent thereafter CABG is denied.  


REMAND

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Marginal employment shall not be considered substantially gainful employment.

The Veteran's CAD, supraventricular arrhythmia, and scar residual arise out of a common etiology, and for TDIU purposes, may be treated as one single disability rated as 70 percent disabling.  Under the circumstances, the threshold criteria for consideration of a TDIU are met.  38 C.F.R. §§ 4.16 (a), 4.25 (2015).

A January 2012 letter from an internal medicine physician at the Mayo Clinic stated that the Veteran should be able to handle an eight-hour day in a relatively sedentary occupation which would include at least some amount of standing and walking short distances.  The physician noted that the Veteran should not be lifting more than 20 pounds occasionally, that his abilities to carry light objects, handle objects, see, hear, and speak were normal, and that his fine motor dexterity was normal.  The physician noted that the Veteran should not work at heights or in extreme temperature.

The Veteran underwent VA General Medical examination in October 2012.  After review of the Veteran's claim file and physical examination of the Veteran, the examiner stated that the Veteran's ischemic heart disease had gotten to the point that he no longer qualified to do Department of Transportation driving which was his profession but that it should not limit him in other areas.  

The May 2013 VA examiner noted that the Veteran was formally employed as a truck driver; however, his cardiologist had some concerns regarding driving a truck with his diagnosis of CAD and advised him to apply for disability.  The Veteran reported that he was receiving Social Security Disability benefits.  Before driving a truck, the Veteran worked in construction for 40+ years but switched occupations because it was becoming too tiring to continue to work in that field.  The examiner noted that although the Veteran's heart condition did not preclude him from all employment, it did limit him in his chosen profession.

As noted above, the Veteran presented in July 2013 for an office visit at Mason City Clinic Heart Center.  The provider, a cardiologist, noted that the plan was to admit the Veteran to the hospital, anticoagulate him, and do a transesophageal echocardiogram (TEE) cardioversion, and perhaps drug therapy depending on his ejection fraction.  The provider noted that the Veteran had marked dyspnea on exertion perhaps related to his arrhythmia or CAD or a combination of both.  The provider stated that due to the dyspnea, the Veteran was unable to do any type of work or activity at that time.  The provider noted that the Veteran had severe back discomfort which markedly limited his activities so it was difficult to evaluate his cardiac standpoint.  TEE indicated arrhythmias; estimated ejection fraction was greater than 55 percent.  

The November 2014 VA examiner noted that the Veteran was formally employed as a truck driver; however, his cardiologist had some concerns with him continuing to drive a truck with his diagnosis of CAD.  The Veteran's previous employment was in construction for 40+ years and he stated that he changed professions due to fatigue with strenuous activities.  The examiner noted that although his CAD may impact his ability to maintain employment in his chosen profession, it did not preclude him from being gainfully employed in less strenuous positions.  The examiner noted that the Veteran remained active with raising quarter horses and daily chores on his hobby farm.

The March 2016 VA examiner found that the Veteran's heart condition did not impact his ability to work.  As noted above, the examiner noted that the Veteran was likely underestimating actual functional capacity.  

A private Employability Assessment was conducted in June 2016.  The examiner noted that in regard to a typical day, the Veteran described being short of breath, fatigued, and easily confused and forgetful.  He felt shaky, could not walk more than 80 feet without sitting, and needed to lie down and nap every morning and afternoon.  The Veteran had difficulty sleeping, was only able to take short trips, and at times was bothered by the itchiness of scarring from surgeries.  The examiner noted that these symptoms, behaviors, and limitations were the result of his service-connected disabilities which were noted to be CAD status post CABG and supraventricular arrhythmia.  

The examiner stated, 

It is my opinion that it is more likely than not that his symptoms from his service-connected disabilities preclude him from securing and following a substantially gainful occupation, to include sedentary employment.  It is my opinion that [the Veteran] was precluded from securing and following substantially gainful employment beginning in 2010 as a result of his inability to meet the basic, requirements of his work because of his service-connect disabilities.  

It is more likely than not that his physical disabilities alone precluded him from securing and following a substantially gainful occupation since 2010.  ... [The Veteran] was suffering from the symptoms caused by his service-connected Coronary Artery Disease and Supraventricular Arrhythmia associated with the Coronary Artery Disease that would have prevented him from returning to work in 2010.  When he was continuing to work, [the Veteran] would have to leave his job early each day as a result of fatigue.  [The Veteran] also stated that he lies down most of the day to relieve the symptoms of fatigue.  Sedentary work would require sitting for at least 6 hours and standing for 2 hours.  [The Veteran] would not be able to meet the demands of sedentary work with those limitations, which were confirmed by his physician.

[The Veteran] has had marginal earnings since 2010, thus reflecting his inability to secure and follow a substantial gainful occupation due to the severity of his service-connected Coronary Artery Disease.

Records from the Social Security Administration (SSA) indicate that the Veteran is receiving SSA benefits for his cardiac disorder as well as other nonservice-connected disorder.  The SSA decision is probative evidence in support of the claim with VA for a TDIU, although not necessarily determinative of this claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements). 

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's service-connected disabilities (CAD, supraventricular arrhythmia, and residual scar from CABG) preclude gainful employment, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

The Board notes that the only statement from a cardiologist addressing the Veteran's employment was rendered in July 2013 and stated that due to the dyspnea, the Veteran was unable to do any type of work or activity at that time.  As the Board is unsure whether the statement indicates that the Veteran's symptoms were only temporary, the Veteran should be afforded an additional opportunity to present for a VA examination with a cardiologist to determine whether his current service-connected cardiac disabilities preclude employment.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his CAD and arrhythmia that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

The Veteran should also be requested to provide a detailed history of recent employment, to include his last employment and reasons for leaving recent jobs.  To the extent needed, his prior employers should be contacted as needed, and with his assistance as needed.

2.  The Veteran should be afforded a VA examination by a cardiologist to determine the effect of his service-connected disabilities on his employability.  The cardiologist is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  The cardiologist is requested to provide a detailed explanation of the functional impairment caused by a combination of the Veteran's service-connected disabilities as distinguished from any nonservice-connected disabilities.  The requested opinion must also take into consideration the relevant employment and educational history.  All indicated tests should be accomplished and all clinical findings reported in detail.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


